DETAILED ACTION

Status of the Application
	In response filed on November 18, 2021, the Applicant amended claims 1, 9 and 17.  Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are pending and currently under consideration for patentability.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20  under 35 U.S.C. 101 have been maintained accordingly. Applicant specifically argues that

1)	“Contrary to the Office's assertions, the features of independent claim 1 represent meaningful, unconventional limitations that, if examined properly, extend beyond merely "certain methods or organizing human activity" and deemed patent-ineligible abstract ideas by the 2019 Guidance. Office Action at p. 3-6. The Office Action merely offers the conclusory statement that the claimed subject matter recites an abstract idea without evaluating the claim language, generally stating that the claims are directed to "certain methods of organizing humanDM2\14869166.1 U.S. App. No. 16/748,371 6155US01 (R3014-12200)Response to Non-Final Office Action mailed September 10, 2021activity."


Examiner respectfully disagrees with Applicant’s first argument.
	The Examiner’s rejection directly quoted the language/limitations from the independent claims that together set forth the identified abstract idea (see the step 2A – prong one analysis on page 6 in of the Non-Final Office Action mailed September 10, 2021). The Examiner proceeded to explain why these limitation set forth subject matter that falls within the “certain methods of organizing human activity” subject matter grouping. As such, the Examiner did not offer a mere conclusory statement “without evaluating the claim language”. 


2)	“when analyzed properly under the 2019 Guidance, claim 1 recites the 
above quoted steps that require specific hardware components, including a processor that cannot possibly be performed in the human mind nor any method of organizing human activity. Applicant respectfully refers to Claims 2 of Example 37 of the USPTO's subject matter eligibility examples….Here, likewise, the claimed features of claim 1 require "actions" by the claimed one or more processors, including the above quoted steps, where such actions cannot be practically applied in the human mind or are simply directed to certain methods or organizing human activity, such as…As such, Applicant respectfully submits that claim 1 is patent eligible when analyzed properly under the 2019 Guidance”

Examiner respectfully disagrees with Applicant’s second argument.
	The instant invention is not analogous to the invention recited in Example 37 of the 2019 Guidance. Here, the interface itself is not “improved” here as a result of the algorithm used to select the content to place in the first content container. Even if the claimed selection process resulted in a “more relevant” advertisement being presented in the content slot, this does not improve the interface itself, as opposed to the Examiner 37, in which the interface elements are actually rearranged into a different (allegedly “improved”) configuration. 
	Examiner notes that the invention in Example 37 was deemed to fall within the “mental processes” grouping, whereas the instant invention recites subject matter falling with the “certain methods of organizing human activity” grouping. An invention can recite steps that cannot be performed mentally (e.g., using a generic computer to retrieve/receive data from another computer) and still recite subject matter that falls within the “certain methods of organizing human activity” grouping.
	
3)	“The Office Action excludes any analysis of prong two of step 2A. Therefore, prong two of step 2A has not been properly analyzed or considered. When properly considered as a whole, the elements recited by independent claim 1 integrate any allegedly abstract idea into a practical application…The aforementioned recited elements clearly integrate the alleged abstract idea into a practical application, in which a system communicates with a computing device of each of a plurality of users of an online platform to obtain user data and utilize the user data to fill open containers or slots on an interface of a corresponding computing device in a manner that is less prone to randomness, less noisy and takes into account long-term or changing user preferences…Amended claim 1 recites language that applies the alleged abstract ideas in a meaningful way as to integrate the alleged abstract idea into a practical application as it furthers an objective (e.g., having a system for selecting and providing targeted content to users that is more adaptive to randomness, noise and long-term or changing user preferences by taking into account the robustness of the subset of data and/or the accuracy of the impression data) of the networked computing system.”

Examiner respectfully disagrees with Applicant’s third argument.
The Examiner’s rejection directly quoted the language/limitations from the independent claims that constitute “additional elements” (see the step 2A – prong two analysis on pages 7-8 in of the Non-Final Office Action mailed September 10, 2021). The Examiner then analyzed each additional element, both individually and in combination (see pages 8-10) and explained 
The Applicant cites the entirety of claim 1 when referring to the “additional elements” recited in claim 1, which applies an invalid understating of the meaning of “additional element” within the eligibility analysis. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). Several of the claim elements set forth the abstract idea, while others amount to “additional elements”. Applicant’s analysis has failed to accurately identify the “additional elements”, and is another reason why it is therefore unpersuasive.
Examiner is not persuaded that the recited additional elements apply the alleged abstract ideas in a meaningful way well beyond simply linking the alleged abstract idea into a technological environment, such as content delivery to mobile devices. Receiving data from user devices indicating interaction with content elements that were presented on an interface comprising a plurality of “containers” is insignificant pre-solution activity (data gathering). The description of the content elements has having been presented on an interface comprising a plurality of “containers” on a user device further merely limits the selection analysis (the abstract idea) to a digital/online context (i.e., merely limiting abstract idea to the internet) as opposed to physical contexts (e.g., physical/paper advertisement distribution). The same is true of the description of the received content elements as being “configured for presentation in at least a first content container of the plurality of containers”. Similarly, the final step of “generate and present the selected first content element in the first container of the interface on a display of the device of the user” is insignificant post-solution activity (e.g., displaying a result, which in this case is a selected advertisement/”content element”). The description of the presentation of the selected content as being “in the first container of the interface on a display of the device of the user” again merely limits the selection analysis (the abstract idea) to a digital/online context as opposed to physical contexts (e.g., physical/paper advertisement distribution). The descriptions of the presentation environment amounts to a simple linkage to internet advertising (i.e., describe a field of use), and does not amount to a meaningful application of the selection analysis (similar to how limitations describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, or limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook was Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable". In this case, the description of the presentation/interaction environment as being a computer interface on a device with a plurality of “containers” simply limits the abstract idea to one field of use (digital/internet advertising).
Applicant’s assertion that the combination of claim elements somehow enable content selection that is “less prone to randomness, less noisy and takes into account long-term or changing user preferences” appear to argue that the claim is directed to a  an improvement to technology or technical field (as opposed to arguing that the combination of elements apply the alleged abstract ideas in a meaningful way, which is a separate consideration). However the claims themselves do not reflect this alleged improvement, as they do not contain the components/steps that provide the improvement described in the specification (see MPEP 2106.04(d)(1)). For example, the specification makes it clear that iteratively implementing a machine learning process using reinforcement learning mechanisms (e.g., contextual bandit [0035]) in combination with using individual explore/exploit mechanisms (e.g., Thompsons sampling) for both individual contexts and global contexts ([0040] & [0042]) is what actually causes the alleged improvement to be realized (e.g., creates an improved scoring/selection ). However, the current claims merely require implementing a selection process “by utilizing a trained selection model” and by “selecting a context of a plurality of contexts including an individual context or a global context…based on a comparison of an expected future reward value of the individual context and an expected future reward value of the global context”. The claims merely require utilizing an already/previously trained model, as opposed to iteratively implementing a machine learning process using reinforcement learning mechanisms in combination with using individual explore/exploit mechanisms. The details of a global context reward function used by the model and the description of selecting a global or individual context are not the components/steps that provide the improvement described in the specification. As such, Applicant’s argument is not persuasive. 


4)	“the12 DM2\14869166.1U.S. App. No. 16/748,371 6155US01 (R3014-12200)Response to Non-Final Office Action mailed September 10, 2021Office Action excludes an analysis of step 2B, as is true for prong two of step 2A….Applicant's claims recite subject matter that is distinguished over the prior art of record. Thus, Applicant's claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry. See id., 134 S.Ct. at 2359 (internal citations and quotations removed). Accordingly, the rejection under 35 U.S.C. § 101 is improper and should be withdrawn.”

Examiner respectfully disagrees with Applicant’s fourth argument.
The Examiner’s rejection directly quoted the language/limitations from the independent claims that constitute “additional elements” and analyzed these elements in light of the step 2B considerations (see the step 2B analysis on pages10-12 in of the Non-Final Office Action mailed September 10, 2021). As such, the Examiner did not “exclude any analysis of step 2B”.
	Applicant appears to be arguing that because the claimed invention is novel/non-obvious, it involves an inventive concept as it pertains to the step 2B analysis. In step 2B, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Novelty and non-obviousness of an invention as a whole are not considerations under step 2B. The novel and/or non-obvious features of the instant invention are not “additional elements” (they are part of the abstract idea), and therefore cannot ensure the claims amount to significantly more than the abstract idea itself.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on October 11, 2021 and November 19, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
(Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 17) recites/describes the following steps; 
receive… user data indicating one or more instances the user interacted with one or more content elements 
obtain…the plurality of content elements 
based on the user data, implement, by utilizing a trained selection model, a selection process…the selection process comprising: selecting a context of a plurality of contexts including an individual context or a global context, the selection being based on a comparison of an expected future reward value of the individual context and an expected future reward value of the global context, wherein the expected future reward value of the global context (CTRglobal) is calculated according:
 
    PNG
    media_image1.png
    43
    232
    media_image1.png
    Greyscale
where Pk is a past click-through rate, pj is a reward value for a j-th interaction, and qk is a future click-through rate
based at least on the selected context, selecting a first content element associated with the selected context
generate and present the selected first content element

These steps, under its broadest reasonable interpretation, describe or set-forth selecting an advertisement based on an individual context or a global context using a model depending on expected future reward value and displaying it, which amounts to an advertising, marketing or sales activity or behavior and/or business relation. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system…comprising: a communications interface…a database…a memory resource storing instructions; and a processor coupled to the communications interface, the database and the memory resource, the processor being configured to execute the instructions to” (claim 1)
“a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations
“a computer-implemented method”( claim 17)
“interface that communicates with a computing device of each of a plurality of users of an online platform to obtain user data…receive from a first device of a user of the plurality of users, user data” (claims 1, 9, and 17)
“database storing a plurality of content elements…obtain, from the database, the plurality of content elements” (claims 1, 9, and 17)
“one or more content elements associated with the online platform on an interface presented by the first device of the user, the interface including a plurality of containers” (claims 1, 9, and 17)
“a plurality of content elements configured for presentation in at least a first content container of the plurality of containers” (claims 1, 9, and 17)
“a selection process to fill at least the first content container of the interface with a content element the plurality of content elements” (claims 1, 9, and 17)
“generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17)

The requirement to execute the claimed steps/functions using “a system…comprising: a communications interface…a database…a memory resource storing instructions; and a processor coupled to the communications interface, the database and the memory resource, the processor being configured to execute the instructions to” (claim 1) or “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations” (claim 9) or “a computer-implemented method”( claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Applicants own disclosure acknowledges the system may be a generic computer system ([0031] “each of the systems…can include a computer system…can include generic systems”, [0015] “general purpose processor”), This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “interface that communicates with a computing device of each of a plurality of users of an online platform to obtain user data…receive from a first device of a user of the plurality of users, user data” (claims 1, 9, and 17) and/or “database storing a plurality of content elements…obtain, from the database, the plurality of content elements” (claims 1, 9, and 17)“one or more content elements associated with the online platform on an interface presented by the first device of the user, the interface including a plurality of containers” (claims 1, 9, and 17) and/or “a plurality of content elements configured for presentation in at least a first content container of the plurality of containers” (claims 1, 9, and 17) and/or “a selection process to fill at least the first content container of the interface with a content element the plurality of content elements” (claims 1, 9, and 17) and/or “generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where ads are stored in databases and information is exchanged via computer “communications interfaces” and wherein content is displayed or interacted with via “interfaces” presented on devices (i.e., merely limiting abstract idea to the internet) as opposed to physical contexts (e.g., physical/paper advertisement distribution). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited element(s) of  “receive from a first device of a user of the plurality of users, user data indicating…” (claims 1, 9, and 17) and/or “database storing a plurality of content elements…obtain, from the database, the plurality of content elements configured for” (claims 1, 9, and 17), (even if these steps were considered to be an “additional element”) and/or the additional elements of “generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3, 4, 6-8, 11, 12, 14-16, 19, and 20 fail to include any additional elements. The limitations in each of these claims simply further define how the advertisement is selected. In other words, each of the limitations/elements recited in respective dependent claims 3, 4, 6-8, 11, 12, 14-16, 19, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system…comprising: a communications interface…a database…a memory resource storing instructions; and a processor coupled to the communications interface, the database and the memory resource, the processor being configured to execute the instructions to” (claim 1) or “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations” (claim 9) or “a computer-implemented method”( claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “interface that communicates with a computing device of each of a plurality of users of an online platform to obtain user data…receive from a first device of a user of the plurality of users, user data” (claims 1, 9, and 17) and/or “database storing a plurality of content elements…obtain, from the database, the plurality of content elements” (claims 1, 9, and 17)“one or more content elements associated with the online platform on an interface presented by the first device of the user, the interface including a plurality of containers” (claims 1, 9, and 17) and/or “a plurality of content elements configured for presentation in at least a first content container of the plurality of containers” (claims 1, 9, and 17) and/or “a selection process to fill at least the first content container of the interface with a content element the plurality of content elements” (claims 1, 9, and 17) and/or “generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of  “receive from a first device of a user of the plurality of users, user data indicating…” (claims 1, 9, and 17) and/or “database storing a plurality of content elements…obtain, from the database, the plurality of content elements configured for” (claims 1, 9, and 17), (even if these steps were considered to be an “additional element”) and/or the additional elements of “generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising and computing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, the Examiner takes Official Notice that  “receive from a first device of a user of the plurality of users, user data indicating…” (claims 1, 9, and 17) and/or “database storing a plurality of conent elements…obtain, from the database, the plurality of content elements configured for” (claims 1, 9, and 17) , if they were considered to be an “additional element”) and/or “generate and present the selected first content element in the first container of the interface on a display of the device of the user” (claims 1, 9, and 17) were well-understood, routine, and conventional at the effective filing date of the claimed invention in the field of advertising. Applicant’s own specification provides further evidence (e.g., via lack of technical details) that these steps were well-understood, routine, and conventional at the effective filing date of the claimed invention.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and 
Dependent claims  3, 4, 6-8, 11, 12, 14-16, 19, and 20 fail to include any additional elements. The limitations in each of these claims simply further define how the advertisement is selected. In other words, each of the limitations/elements recited in respective dependent claims  3, 4, 6-8, 11, 12, 14-16, 19, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Indication of Potentially Allowable Subject Matter

	Independent claims 1, 9, and 17 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112 (a) or (pre-AIA ) 1st paragraph, and to address the objections set forth in this Office action.

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Cetin et al. (U.S. PG Pub No. 2012/0023043, January 26, 2012 - hereinafter "Cetin”); Zhang et al. (U.S. PG Pub No. 2018/0121964, May 3, 2018 - hereinafter "Zhang”); Srinivasaraghavan (U.S. PG Pub No. 2020/0019636 January 16, 2020 - hereinafter " Srinivasaraghavan”);  Lineberger et al. (U.S. PG Pub No. 2016/0191450, June 30, 2016); Truong et al. (U.S. PG Pub No. 2020/0327577 October 15, 2020); and “Cohort Modeling for Enhanced Personalized Search” (Yan, Jinyun; Chu, Wei; White, Ryen; SIGIR’14 July 6-11 , 2014; http://ryenwhite.com/papers/YanSIGIR2014.pdf)

Cetin discloses selecting one of a plurality of content elements for presentation in at least one content container, wherein the one of the plurality of content elements is selected by a trained selection model, wherein the trained selection model selects one of an individual context or a global context, and wherein the one of the plurality of content elements is selected based on the selected one of the individual context or the global context, wherein the trained selection model selects one of the individual context or the global context based on a comparison of expected future reward value such as click-through rate.
Zhang discloses wherein the expected future reward value is estimated using Thompson sampling.
  Srinivasaraghavan discloses wherein two or more individual contexts are grouped based on a pairwise distance.
Lineberger teaches use of either a global context model or local context model to predict advertisement/content performance based on incoming request.
Truong discloses contextual bandit and Thompson sampling used to select advertisement that maximizes reward.
“Cohort Modeling for Enhanced Personalized Search” discloses personalized and global ad selection and ranking based on expected reward.

As per Claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "selecting a context of a plurality of contexts including…a global context…wherein the expected future reward value of the global context (CTRglobal) is calculated according:
 
    PNG
    media_image1.png
    43
    232
    media_image1.png
    Greyscale
 
where Pk is a past click-through rate, pj is a reward value for a j-th interaction, and qk is a future click-through rate" in combination with the remaining content-selection functions. Generic contextual bandit algorithms fail to disclose global arms/contexts with this reward function. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible 


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621